Citation Nr: 1219292	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an ear disorder, to include hearing loss.  

2.  Entitlement to service connection for residuals of an ear disorder, to include hearing loss.   


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to December 1946 and from September 1950 to August 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  The issues have been recharacterized as reflected above.  See 38 C.F.R. § 3.156(a (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for an ear disorder, to include slight deafness was denied in a January 1963 rating decision, notice of which was provided in February 1963, and from which the Veteran did not file an appeal.

2.  The evidence added to the record since the January 1963 rating decision pertaining to an ear disorder, to include slight deafness is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss had its onset in service.  


CONCLUSIONS OF LAW

1.  The January 1963 rating decision, which denied entitlement to service connection for an ear disorder, to include slight deafness, is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim of entitlement to service connection for hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The AOJ denied service connection for slight deafness and otitis externa in the right ear in a January 1963 rating decision.  Notice of the determination was issued in February 1963.  No appeal was filed.  As such, the decision is final.  38 U.S.C.A. § 7105.  Nevertheless, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

At the time of the prior denial in January 1963, the record included the service treatment records, statements from the Veteran, and post service medical records.  The AOJ determined that the Veteran was asymptomatic at separation and that VA examination was essentially negative other than slight hearing loss.  Since the determination, the Veteran has applied to reopen his claim of entitlement to service connection for residuals of an ear disorder, to include hearing loss.  The evidence submitted since the prior final denial is new and material.  

An October 2010 VA treatment record notes a history of left tympanic membrane perforation as a result of a severe ear infection during service and that the Veteran was a long-time hearing aid user.  Discrimination ability was reported to be 92 percent correct on the right and 80 percent correct on the left, and the diagnosis was sensorineural hearing loss on the right and left.  In addition, a February 2012 private audiology report reflects a diagnosis of sensorineural hearing loss.  

The Board notes that for purposes of reopening, the credibility of the additional evidence is presumed.  In addition, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  The evidence submitted since the prior final denial in January 1963 pertaining to service connection for residuals of an ear infection, to include hearing loss, is new and material.  Thus, the claim is reopened. 

As to the merits of the reopened claim, the Board notes that the Veteran asserts entitlement to service connection for residuals of an ear disorder, to include hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran had two periods of active service.  An ear disorder, to include hearing loss was not noted at service entrance for either period of service entrance and thus, the Veteran is entitled to the presumption of soundness at service entrance for both periods of service.  

Essentially, the Veteran seeks service connection for residuals of ear manifestations during service, to include residual hearing loss.  Courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.). 

The Veteran's DD Form 214 shows his assignment to an infantry regiment and consistent with his assertions in the July 2010 VA Form 9, clinical records dated in September 1946 reflect complaints of pain in the ears and of being unable to hear during service.  The right ear canal was reported to be filled with cerumen, and moderate tenderness in the surrounding inflammation of a furnacle on the pinna was noted.  In addition, the left ear canal was noted to have moderate otomycosis, and other entries in September 1946 included otitis externa, suppurative, in the right ear of an undetermined cause.  

An April 1951 record reflects complaints of a feeling of fullness in the left ear and the impression was otitis externa.  In addition, a May 1951 record notes complaints of impaired hearing in the left ear and examination showed some crusting in the left ear for which irrigation was recommended.  

In addition, and while some records are unavailable, in support of a finding of a continuity of symptomatology since separation in 1952 is a contemporaneous December 1962 VA treatment record reflecting complaints of pain and itching in both ears since 1946 with occasional hearing loss, bilaterally, and audiologic evaluation in January 1963 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
10(20)
-
5(10)
LEFT
15(30)
5(15)
5(15)
-
30(40)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

In addition, an October 2010 VA treatment record reflects a history of a severe ear infection during service and it was noted that the Veteran was a long-time hearing aid user.  Discrimination ability was reported to be 92 percent correct on the right and 80 percent correct on the left, and the diagnosis was sensorineural hearing loss, bilaterally, consistent with the findings in a February 2012 private audiology report. 

The Board notes that while the November 2010 VA examiner opined that hearing loss was less than likely caused by service, noting normal hearing at separation, and while the August 1952 separation examination report shows whispered voice testing was 15/15 on the right and 15/15 on the left, no clinical results of audiologic testing are reported at separation or in the service treatment records.  Further, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court recognized that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even though insufficient to constitute a hearing loss disability according to VA standards.  The Court also stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. 

In addition, while the November 2010 VA examiner noted review of the claims folder and determined that the initial post-service treatment for hearing loss was in 2001.  The Board notes that an opinion based upon an inaccurate factual basis is of diminished probative value because it did not take into account the Veteran's competent and credible report of a continuity of impaired hearing.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Regardless, the Veteran is competent to report his symptoms and pertinent manifestations, to include hearing loss, consistent with the Veteran's reported symptoms are documented in the service records and the evidence is not inconsistent with a continuity of symptomatology after separation from the second period of service.  

In this case, there is evidence of hearing loss during service and competent, credible evidence of continuity of symptomatology after service supported by not only the Veteran's competent, credible report in that regard but also by the objective findings in January 1963, and together with post-service findings associating hearing loss with a history of the in-service manifestations, the Board finds service connection is warranted.  


ORDER

The application to reopen the claim of entitlement to service connection for an ear disorder, to include hearing loss, is granted.  

Service connection for bilateral hearing loss is granted.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


